Citation Nr: 1329458	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for gastroesophageal reflux disease (GERD) with hiatal 
hernia, prior to January 3, 2011.

2.  Entitlement to an initial disability rating in excess of 
10 percent for GERD with hiatal hernia, from January 3, 
2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 through 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which granted service connection 
for GERD and assigned a noncompensable initial disability 
rating, effective from December 1, 2005.  Original 
jurisdiction over this matter was subsequently transferred 
to the RO in Baltimore, Maryland.

A timely Notice of Disagreement (NOD) challenging the 
assigned initial disability rating was received from the 
Veteran in July 2007.  After a Statement of the Case (SOC) 
was issued in August 2009, the Veteran perfected his appeal 
in September 2009, via VA Form 9 substantive appeal.  The 
Veteran testified during a September 2010 hearing that was 
held at the Board's Central Office in Washington, D.C.  A 
transcript of this testimony is associated with the claims 
file.

In December 2010, the Board remanded this matter for further 
claims development, to include contacting the Veteran to 
obtain additional information and records pertaining to 
treatment and arranging the Veteran to undergo a VA 
examination of his GERD.  In the course of subsequent 
development, the Appeals Management Center in Washington, 
D.C. issued an April 2012 rating decision which granted a 10 
percent disability rating for GERD, effective from January 
3, 2011.  The Veteran continued his appeal for a higher 
disability rating for GERD and the matter was subsequently 
returned to the Board.

In September 2012, the Board determined that the January 
2011 VA examination that was performed pursuant to the 
Board's prior remand was inadequate because it was performed 
by the examiner without the benefit of a claims file review.  
Moreover, the Board noted, a comprehensive discussion of 
previous endoscopy testing was not included in the 
examiner's report.  For these reasons, the Board remanded 
this matter again to arrange for the Veteran a new VA 
examination of his GERD.  The Board is satisfied that the 
development action directed in its most remand has been 
performed and is prepared to proceed with its de novo 
consideration.

This appeal also initially included numerous other issues, 
including service connection for bilateral testicle pain, a 
left knee disorder, left wrist ganglion cyst, and other left 
wrist disorders, and for higher initial disability ratings 
for service-connected prostatitis, bilateral tinea pedis, 
bilateral dry eyes, hemorrhoids, pseudofolliculitis barbae, 
right fifth metatarsal disability, and residual surgical 
scars on both feet.  These issues, however, were withdrawn 
by the Veteran during his hearing or were fully adjudicated 
by previous Board decisions issued in December 2010 and 
September 2012.  Accordingly, they do not remain before the 
Board on appeal.


FINDINGS OF FACT

1.  Prior to September 13, 2010, the Veteran's GERD with 
hiatal hernia was manifested by intermittent heartburn.

2.  From September 13, 2010, the Veteran's GERD with hiatal 
hernia has been manifested by intermittent heartburn and 
regurgitation; however, has not been manifested by any other 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for GERD with hiatal hernia have not been met or 
approximated for the period before September 13, 2010.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2012).

2.  The criteria for a 10 percent initial disability rating, 
and no more, for GERD with hiatal hernia have been met for 
the period from September 13, 2010.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide. 

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In cases that concern the assignment of a disability rating, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Id.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a December 2005 letter notified the Veteran as 
to the evidence necessary to substantiate his claim for 
service connection, as well as the respective 
reponsibilities of the Veteran and VA in obtaining such 
evidence.  The letter did not, however, provide any notice 
as to the assignment of disability ratings and effective 
dates in accordance with Dingess.  Nonetheless, a subsequent 
June 2006 letter provided the Veteran with the notice 
required under Dingess.  After issuance of this letter, and 
after the Veteran was given an opportunity to respond, the 
Veteran's claim for service connection for GERD was 
readjudicated in an August 2007 SOC.  Hence, the Veteran is 
not shown to be prejudiced by the late timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or SSOC, is sufficient to cure a timing 
defect).

Moreover, to the extent that the Veteran has received 
adequate notice in relation to his claim for service 
connection for GERD, such notification would also apply to 
the "downstream" issue of entitlement to a higher initial 
disability rating for that disability.  In that regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted, the claim 
is substantiated.  In such instances, additional VCAA notice 
is not required and any defect in the notice is not deemed 
prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, 
because the VCAA notice concerning the issue of service 
connection for GERD was legally sufficient, VA's duty to 
notify as to the issue of entitlement to a higher initial 
disability rating for that disability has been satisfied.

In addition, VA has fulfilled its duty to assist in 
obtaining identified and available evidence needed to 
substantiate the Veteran's claims.  His service treatment 
records, VA treatment records, claims submissions, and 
hearing transcript have been associated with the record.  VA 
examinations to assess the nature, etiology, and severity of 
his GERD with hiatal hernia were performed in February 2006, 
January 2011, and November 2012.  These examinations, along 
with the other evidence of record, are fully adequate for 
the purposes of determining the severity and manifestations 
of the Veteran's GERD with hiatal hernia throughout the 
course of the relevant appeal period.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete 
medical history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where 
the rating being appealed is the initial rating assigned 
with a grant of service connection, the entire appeal period 
is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

Throughout the course of this appeal, the Veteran's GERD 
with hiatal hernia has been rated in accordance with the 
criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  
Under DC 7346, which is applied for disabilities analogous 
to hiatal hernia, a 10 percent disability rating is assigned 
for disabilities manifested by two or more of the symptoms 
required for a 30 percent rating of less severity.  A 30 
percent disability rating is assigned for disabilities 
marked by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum schedular 60 
percent disability rating is assigned for disabilities 
marked by pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Consistent with Schafrath, the Board has also considered the 
potential application of the other provisions of 38 C.F.R., 
Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, 
however, the Board finds that there are no other potentially 
applicable criteria that may be used to rate the Veteran's 
GERD with hiatal hernia.

In his May 2006 NOD and October 2007 substantive appeal, the 
Veteran simply alleges without elaboration that he is 
entitled to higher disability ratings for his service-
connected GERD with hiatal hernia.

During a February 2006 VA examination, the Veteran reported 
having symptoms attributable to GERD since the 1980's, and 
specifically reported substernal burning that occurred one 
hour after eating and which lasted for periods of up to two 
days.  The Veteran expressly denied experiencing any weight 
loss or dysphagia.  No other symptoms were reported or noted 
during the examination.

Private treatment records from Dr. J.G.C., dated from May 
2006 through May 2007 do not pertain to any treatment for 
GERD or hiatal hernia; nor do they reference any complaints 
of symptoms related to that disorder.  VA treatment records 
dated from April through October of 2008 also do not reflect 
any treatment for GERD.  These records reflect that the 
Veteran's weight remained generally stable, ranging from 
165.5 to 171.8 pounds.  Again, no gastrointestinal symptoms 
are noted in the VA treatment records.

During his September 2010 hearing, the Veteran testified 
that he believed that his GERD was worsening and recalled a 
recent instance in which he experienced nighttime reflux 
that became "caught in [his] throat."  He also testified 
that he experienced ongoing burning sensations that caused 
him to sleep in a seated position to avoid the risk of 
choking in his sleep due to regurgitation.  He stated that 
he received a barium enema during VA treatment which 
revealed the presence of a hiatal hernia and reflux.  
Indeed, an April 2010 upper GI study is reprinted in a later 
November 2012 VA examination report and reflects findings of 
a "very tiny intermittently demonstrated hiatal hernia."  
Regarding his current symptoms, he reported ongoing burning 
and regurgitation in his chest, but denied having any pain 
in his arm or other symptoms.  Somewhat consistent with his 
VA treatment records, he stated that his weight ranged from 
150 to 160 pounds.

During a January 2011 VA examination, the Veteran reported 
the onset of GERD in the 1990's, manifested at the time of 
onset by heartburn and regurgitation.  He reported that 
these symptoms have been stable since onset and that he 
currently experiences weekly regurgitation of clear fluid.  
Once again, the Veteran mentioned to the examiner that he 
had recently been diagnosed with hiatal hernia following a 
barium enema; however, he denied any prior hospitalization 
or in-patient care for GERD and continued to deny symptoms 
of nausea, vomiting, dysphagia, esophageal distress, 
hematemesis, melena, or esophageal dilation.  He also denied 
missing any work due to his GERD and did not report any 
impairment of daily activities.  On examination, the Veteran 
weighed 165 pounds and did not exhibit any signs of 
significant weight loss or malnutrition.  The examiner 
confirmed the previous diagnoses of GERD and hiatal hernia 
and, apparently based upon history, opined that the Veteran 
was not experiencing any significant effects on his 
occupation or daily activities.

During the Veteran's November 2012 VA examination, he 
continued to report a history of GERD that began in 1998 and 
initially treated with antacids.  According to the Veteran, 
he continued to experience intermittent episodes of GERD 
that occurred once every six to seven months and was 
manifested by heartburn and regurgitation.  Interestingly, 
he stated that his reported symptoms were particularly 
present after going to bed immediately after eating late 
night meals.  Once again, he did not report any impairment 
of his activities of daily living.  During the examination, 
the examiner reviewed the aforementioned April 2010 upper GI 
study.  Based upon the examiner's review of the claims file, 
clinical findings noted in the April 2010 study, the 
Veteran's history, and the findings from the examination, 
the examiner again confirmed the previous GERD and hiatal 
hernia diagnoses and opined that the Veteran's GERD and 
hiatal hernia did not impact his ability to work.

The evidence prior to the Veteran's September 13, 2010 
hearing shows that the Veteran's GERD with hiatal hernia was 
manifested essentially by intermittent heartburn, and that 
such manifestations were not productive of considerable 
impairment of health.  In the absence of any evidence 
showing that his disability was manifested by any of the 
other symptoms identified under the criteria for a 30 
percent or 60 percent disability rating under DC 7346, the 
Veteran is not entitled to a compensable disability rating 
prior to September 13, 2010.

However, the Veteran's September 13, 2010 hearing testimony 
that he was experiencing heartburn and regurgitation was 
later substantiated by findings made during the January 2011 
VA examination.  To that extent, consideration of the 
Veteran's testimony in conjunction with the later January 
2011 examination findings leads the Board to conclude that 
it is factually ascertainable that the Veteran's GERD was 
manifested by both heartburn and regurgitation as of the 
date of his hearing.  To that extent, the evidence shows 
that the Veteran's GERD with hiatal hernia was manifested by 
two of the symptoms listed under the criteria for a 30 
percent disability rating under DC 7346.  Accordingly, the 
Board finds that the Veteran is entitled to a 10 percent 
disability rating for GERD with hiatal hernia, from 
September 13, 2010.

Subsequent evidence in the record, however, does not 
demonstrate symptomatology that meets the requirements for a 
disability rating higher than 10 percent.  In that regard, 
the complaints and findings reflected in the January 2011 
and November 2012 VA examiners' opinions shows that the 
Veteran's GERD and hiatal hernia continued to be manifested 
by heartburn and regurgitation; but, were not manifested by 
any other symptoms listed under the criteria for a 30 
percent or 60 percent disability rating under DC 7346.  In 
that regard, there is no evidence that the Veteran 
experienced dysphagia, vomiting, material weight loss, 
hematemesis, or melena with moderate anemia; nor does the 
evidence support a finding that the Veteran has experienced 
severe, or even considerable, impairment of health.  In the 
absence of any evidence showing such manifestations, the 
Veteran is not entitled to a disability rating higher than 
10 percent at any time after September 13, 2010. 

As mentioned above, the Board has considered the potential 
application of various provisions of Title 38 Code of 
Federal Regulations, whether or not they were raised 
expressly by the Veteran.  Schafrath, 1 Vet. App. 589.  In 
that regard, the Board has also considered the provisions 
under 38 C.F.R. § 3.321(b)(1) , which govern the assignment 
of extra-schedular disability ratings.  However, in this 
case, the Board finds that the record does not show that the 
Veteran's GERD with hiatal hernia is so exceptional or 
unusual as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In 
this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no extra-
schedular referral is required.  Id. , see also VAOGCPREC 6-
96 (Aug. 16, 1996).  Alternatively, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as those 
provided by the extra-schedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms"(which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that renders inadequate the available 
schedular ratings for the service-connected disabilities.  A 
comparison between the level of severity and symptomatology 
of the Veteran's assigned rating with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology associated with his GERD with hiatal 
hernia.  As discussed above, higher ratings are available 
under DC 7346, but the Veteran's disabilities are not 
productive of the manifestations necessary to warrant higher 
ratings.  As such, it cannot be said that the available 
schedular ratings for the Veteran's disabilities are 
inadequate.  Moreover, the Board notes that the Veteran has 
not reported any impairment of his occupation due to his 
GERD-related symptoms.  In that regard, he has not reported 
any lost time from work or impairment in his daily 
activities.  Indeed, based upon the Veteran's history and 
symptoms, VA examiners expressed in their January 2011 and 
November 2012 opinions that the Veteran's disability did not 
impact his employment.

Based on the foregoing, the Board finds that the 
requirements for an extra-schedular evaluation for the 
Veteran's service-connected GERD with hiatal hernia, under 
the provisions of 38 C.F.R. § 3.321(b)(1), have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" 
disability ratings are warranted by the evidence.  The 
symptomatology shown upon examination and treatment, 
however, has been essentially consistent and fully 
contemplated by the assigned disability ratings.  As such, 
there is no basis for further staged disability ratings for 
any of the disabilities under consideration.

Accordingly, the Veteran is entitled to a 10 percent 
disability rating, and no more, from September 13, 2010 for 
GERD with hiatal hernia.  To that extent, this appeal is 
granted.  However, the Veteran is not entitled to a 
disability rating in excess of 10 percent for GERD with 
hiatal hernia from September 13, 2010.  To that extent, this 
claim is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 10 initial disability rating for GERD with 
hiatal hernia, from September 13, 2010, is granted.

Entitlement to an initial disability rating in excess of 10 
percent for GERD with hiatal hernia, from September 13, 
2010, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


